COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00308-CR


Muqtasid A. Qadir                          §    From the 213th District Court

                                           §    of Tarrant County (0591998D)

v.                                         §    April 10, 2014

                                           §    Opinion by Chief Justice Livingston

The State of Texas                         §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Terrie Livingston
                                         Chief Justice Terrie Livingston